—Appeal by the defendant from an amended sentence of the County Court, Orange County (Paño Z. Patsalos, J.), rendered June 9, 1997, convicting him, upon his plea of guilty, of a violation of a sentence of probation and imposing a sentence of imprisonment.
*472Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., O’Brien, Sullivan and Krausman, JJ., concur.